             Case 2:17-bk-19548-NB                  Doc 405 Filed 02/06/19 Entered 02/06/19 15:44:40                                       Desc
                                                      Main Document    Page 1 of 8



    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. & Email    FOR COURT USE ONLY
    Address

     Debra I. Grassgreen (CA Bar No. 169978)
     Malhar S. Pagay (CA Bar No. 189289)
     PACHULSKI STANG ZIEHL & JONES LLP
     10100 Santa Monica Blvd., 13th Floor
     Los Angeles, CA 90067
     Telephone: 310/277-6910
     Facsimile: 310/201-0760
     E-mail:       dgrassgreen@pszjlaw.com
                   mpagay@pszjlaw.com

         Individual appearing without an attorney
         Attorney for: Richard M. Pachulski, Chapter 11 Trustee

                                               UNITED STATES BANKRUPTCY COURT
                                          CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES

    In re:                                                                          CASE NO.: 2:17-bk-19548-NB
                                                                                    CHAPTER: 11
    LAYFIELD & BARRETT, APC,


                                                                                    NOTICE OF LODGMENT OF ORDER IN
                                                                                    BANKRUPTCY CASE RE: (title of motion1):
                                                                                   ORDER SETTING HEARING AND
                                                                Debtor(s)          ESTABLISHING BRIEFING SCHEDULE
                                                                                   RE: DISPUTED LIENS ASSERTED ON
                                                                                   2720 HOMESTEAD ROAD, UNIT 200,
                                                                                    PARK CITY, UTAH 84098 [2720 Homestead Road,
                                                                                    Unit 200, Park City, Utah 84098]



PLEASE TAKE NOTE that the order titled ORDER
                                       SETTING HEARING AND ESTABLISHING BRIEFING
SCHEDULE RE: DISPUTED LIENS ASSERTED ON 2720 HOMESTEAD ROAD, UNIT 200, PARK
CITY, UTAH 84098 was lodged on February 6, 2019 and is attached as Exhibit “A”. This order relates to the motion
which is docket number 391.




1
    Please abbreviate if title cannot fit into text field.


              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                       Page 1                         F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:319195.1 51414/002
        Case 2:17-bk-19548-NB                   Doc 405 Filed 02/06/19 Entered 02/06/19 15:44:40                                       Desc
                                                  Main Document    Page 2 of 8




                                                           EXHIBIT A




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 1                         F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:319195.1 51414/002
 Case 2:17-bk-19548-NB       Doc 405 Filed 02/06/19 Entered 02/06/19 15:44:40             Desc
                               Main Document    Page 3 of 8

 1
     Debra I. Grassgreen (CA Bar No. 169978)
 2   Malhar S. Pagay (CA Bar No. 189289)
     PACHULSKI STANG ZIEHL & JONES LLP
 3   10100 Santa Monica Blvd., 13th Floor
     Los Angeles, California 90067
 4   Telephone: 310/277-6910
     Facsimile: 310/201-0760
 5   E-mail: dgrassgreen@pszjlaw.com
             mpagay@pszjlaw.com
 6
     Attorneys for Richard M. Pachulski, Chapter 11 Trustee
 7

 8
                              UNITED STATES BANKRUPTCY COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10
                                       LOS ANGELES DIVISION
11
     In re                                          Case No. 2:17-bk-19548-NB
12
     LAYFIELD & BARRETT, APC,                       Chapter 7
13
                                 Debtor.            ORDER SETTING HEARING AND
14                                                  ESTABLISHING BRIEFING SCHEDULE
                                                    RE: DISPUTED LIENS ASSERTED ON
15                                                  2720 HOMESTEAD ROAD, UNIT 200,
                                                    PARK CITY, UTAH 84098
16

17

18

19
                                                     [2720 Homestead Road, Unit 200, Park City,
20                                                   Utah 84098]

21                                                   Date:      March 5, 2019
                                                     Time:      2:00 p.m.
22                                                   Place:     United States Bankruptcy Court
                                                                Edward R. Roybal Federal Building
23                                                              255 E. Temple Street, Ctrm. 1545
                                                                Los Angeles, California 90012
24                                                  Judge:      Honorable Neil W. Bason

25

26

27

28
 Case 2:17-bk-19548-NB        Doc 405 Filed 02/06/19 Entered 02/06/19 15:44:40                 Desc
                                Main Document    Page 4 of 8

 1
            The Court, having conducted a hearing on February 5, 2019, regarding the Motion for Order
 2
     (1) Authorizing Sale of Real Property Free and Clear of All Liens, Claims and Encumbrances
 3
     Pursuant to 11 U.S.C. § § 363(b) and (f); (2) Approving Overbid Procedures; (3) Approving Buyer,
 4
     Successful Bidder and Backup Bidder as Good Faith Purchaser Pursuant to 11 U.S.C. § 363(m);
 5
     and (4) Authorizing Payment of Undisputed Liens and Other Ordinary Costs of Sale [Docket. No.
 6
     391] (the “Motion”), filed by Richard M. Pachulski, the duly appointed and serving chapter 11
 7
     trustee (the “Trustee”) in the above-captioned bankruptcy case of Layfield & Barrett, APC, to sell
 8
     (“Sale”) the real property located at 2720 Homestead Road, Unit 200, Park City, Utah 84098 (the
 9
     “Property”), free and clear of liens, claims, rights, interests and encumbrances, and having granted
10
     the Motion and approved the Sale; and having determined that it is necessary and appropriate in
11
     order to address and dispose of the Trustee’s disputes regarding the liens against the proceeds of Sale
12
     of the Property (collectively, the “Liens”) asserted by Wells Fargo Bank, N.A. (“WFB”), and Toll
13
     Creek Owners Association, Inc. (“TCOA”), to establish a schedule regarding the providing of
14
     documentation and briefing, and set a hearing thereon as follows,
15
            IT IS HEREBY ORDERED that the parties shall adhere to the following schedule:
16
     February 11, 2019     Deadline for WFB to provide to Trustee documentation supporting Lien
17
     February 15, 2019     Deadline for Trustee to respond to WFB regarding the basis for Trustee’s
18                         dispute with WFB’s Lien
19   February 18, 2019     Deadline for TCOA to provide to Trustee documentation supporting Lien
20
     February 20, 2019     Deadline for WFB to file declaration in support of Lien if parties are unable to
21                         resolve dispute

22   February 25, 2019     Deadline for Trustee to respond to TCOA regarding the basis for Trustee’s
                           dispute with TCOA’s Lien
23

24   February 28, 2019     Deadline for TCOA to file declaration in support of Lien if parties are unable
                           to resolve dispute
25
     and
26
     ///
27
     ///
28
                                                       2
 Case 2:17-bk-19548-NB       Doc 405 Filed 02/06/19 Entered 02/06/19 15:44:40     Desc
                               Main Document    Page 5 of 8

 1
            IT IS FURTHER ORDERED that the Court will conduct a hearing regarding any
 2
     unresolved disputes regarding Liens on March 5, 2019, at 2:00 p.m.
 3

 4

 5
                                                   ###
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
Lodged Order Upload (L.O.U)                                                        https://ecf-ciao.cacb.uscourts.gov/UploadOrders/Default.aspx?cmCooki...
                Case 2:17-bk-19548-NB                             Doc 405 Filed 02/06/19 Entered 02/06/19 15:44:40                Desc
                                                                    Main Document    Page 6 of 8


                                                     Bankruptcy LODGED ORDER UPLOAD FORM

                                                                                                                 Wednesday, February 06, 2019




          C O N F I R M AT I O N :

           Yo u ' v e s u c c e s s f u l l y u p l o a d e d t h e o r d e r :
          ( 7357850.doc )
            A new order has been added




                   Office: Los Angeles
                   C a s e Ti t l e : L a y f i e l d & B a r r e t t , A P C
                   Case Number: 17-19548
                   Judge Initial: NB
                   C a s e Ty p e : b k ( B a n k r u p t c y )
                   Document Number: 391
                   On Date: 02/06/2019 @ 03:04 PM


          Please print               this confirmation for future reference.



          T h a n k Yo u !

         United States Bankruptcy Court, Central District of California
         Edward R. Roybal Federal Building and Courthouse
         255 East Temple Street, Los Angeles, CA 90012




1 of 1                                                                                                                                 2/6/2019, 3:04 PM
        Case 2:17-bk-19548-NB                   Doc 405 Filed 02/06/19 Entered 02/06/19 15:44:40                                       Desc
                                                  Main Document    Page 7 of 8



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                         10100 Santa Monica Blvd., 13th Floor, Los Angeles, California 90067

A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
February 6, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                           Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date) February 6, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Layfield & Barrett, APC                                                       Layfield & Barrett, APC
Fka Layfield & Wallace, APC                                                   Fka Layfield & Wallace, APC
Fka The Layfield Law Firm, APC                                                Fka The Layfield Law Firm, APC
Attn: Philip Layfield, Officer of Record                                      Attn: Any Officer Other Than Philip Layfield
2720 Homestead Rd., Suite 210                                                 2720 Homestead Rd., Ste. 210
Park City, UT 84098                                                           Park City, UT 84098

                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)             , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 February 6, 2019                     Sophia L. Lee                                           /s/ Sophia L. Lee
 Date                         Printed Name                                                    Signature




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 2                         F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:319195.1 51414/002
        Case 2:17-bk-19548-NB                   Doc 405 Filed 02/06/19 Entered 02/06/19 15:44:40                                       Desc
                                                  Main Document    Page 8 of 8


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
Mailing Information for Case 2:17-bk-19548-NB
     Wesley H Avery wes@averytrustee.com, lucy@averytrustee.com;alexandria@averytrustee.com
     Jason Balitzer jbalitzer@sulmeyerlaw.com,
        jbalitzer@ecf.inforuptcy.com;dwalker@ecf.inforuptcy.com;kmccamey@sulmeyerlaw.com
       Moises S Bardavid mbardavid@hotmail.com
       Daniel I Barness daniel@barnesslaw.com
       James W Bates jbates@jbateslaw.com
       Darwin Bingham cat@scalleyreading.net
       Martin J Brill mjb@lnbrb.com
       William S Brody wbrody@buchalter.com, dbodkin@buchalter.com;IFS_filing@buchalter.com
       Glenn R Bronson grb@princeyeates.com, carolp@princeyeates.com
       Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
       Jennifer Witherell Crastz jcrastz@hrhlaw.com
       Beth Gaschen bgaschen@wgllp.com, kadele@wgllp.com; vrosales@wgllp.com;
        cbmeeker@gmail.com; cyoshonis@wgllp.com
       Jeffrey I Golden jgolden@wgllp.com,
        kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
       M. Jonathan Hayes jhayes@rhmfirm.com,
        roksana@rhmfirm.com;rosario@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfir
        m.com;priscilla@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com
       Kimberly D Howatt khowatt@gordonrees.com, sdurazo@grsm.com
       James KT Hunter jhunter@pszjlaw.com
       Steven J Kahn skahn@pszyjw.com
       Joseph M Kar jkar@mindspring.com
       Richard W Labowe richardwlabowe@gmail.com, llhlaw1631@aol.com
       Dare Law dare.law@usdoj.gov
       David W. Meadows david@davidwmeadowslaw.com
       Jessica Mickelsen Simon jmsimon@hrhlaw.com
       Dennette A Mulvaney dmulvaney@leechtishman.com
       Rana Nader rnader@naderlawgroup.com, monique@naderlawgroup.com
       Joel A Osman osman@parkermillsllp.com, sanders@parkermillsllp.com
       Malhar S Pagay mpagay@pszjlaw.com, mpagay@pszjlaw.com
       Brian A Paino bpaino@mcglinchey.com, crico@mcglinchey.com;selizondo@mcglinchey.com
       Michael F Perlis mperlis@lockelord.com, merickson@lockelord.com,
        jhagey@lockelord.com,RRJohnson@lockelord.com,bmungaray@lockelord.com
       Michael F Perlis , merickson@lockelord.com, jhagey@lockelord.com,
        RRJohnson@lockelord.com,bmungaray@lockelord.com
       Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com;cwilliams@raineslaw.com
       Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;tziemann@wgllp.com
       Daniel H Reiss dhr@lnbyb.com, dhr@ecf.inforuptcy.com
       Damion Robinson dr@agzlaw.com
       Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
       Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Gary R Wallace garyrwallace@ymail.com
       Alan J Watson alan.watson@hklaw.com, rosanna.perez@hklaw.com
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 2                         F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:319195.1 51414/002
